914 So. 2d 1074 (2005)
Justin TRUETTE, Appellant,
v.
STATE of Florida, Appellee.
No. 1D04-4534.
District Court of Appeal of Florida, First District.
November 30, 2005.
M. Lilja Dandelake of Frank E. Sheffield, P.A., Tallahassee, Attorneys for Appellant.
Charlie Crist, Attorney General, and Bryan Jordan, Assistant Attorney General, Tallahassee, Attorneys for Appellee.
PER CURIAM.
Appellant alleges that the trial court failed to award him the proper amount of jail credit. The State concedes that Appellant is entitled to additional credit. Because Appellant served time in jail as a special condition of his probation, he is entitled to credit for that time upon his sentencing for violation of probation. Appellant is entitled to 180 days of jail credit on count two in case number 03-1443 and 60 days of jail credit on count one in case number 03-1729. Appellant's sentence is reversed and remanded with the above instructions.
REVERSED and REMANDED.
KAHN, C.J., and HAWKES and THOMAS, JJ., Concur.